
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 550
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To preserve existing judgeships on the
		  Superior Court of the District of Columbia.
	
	
		1.Composition of superior courtSection 903 of title 11 of the District of
			 Columbia Code is amended by striking fifty-eight and inserting
			 61.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
